Exhibit 10.15

 

WEWORK MEMBERSHIP AGREEMENT

Membership Details Form

 

 

 

Member Company Name (Legal Name):

NeuroBo Pharmaceuticals, Inc.

Trade Name (if different from Legal Name):

 

Industry:

Pharmaceuticals

Start Date:

February 1, 2020

Commitment Term:

12 Months

Member Company Termination Notice Required (see Section 5(d) herein):

3 Months

Individual Office Number(s); Main Premises (include address):

200 Berkeley Street, Boston, MA Office 19W115

Set-Up Fee:

Waived

Service Retainer:

$ 32,250.00

 

You shall not be permitted to move into the Office Space until the Service
Retainer has been fully paid, as described in Sections 4(a) and 5(a) of this
Agreement.

Membership Fee:

$ 21,450.00/month (excluding tax)

Discount(s)

February 1, 2020 – February 29, 2020: $21,450.00

 

March 1, 2020 – March 31, 2020: $10,725.00

Payment Method:

ACH

Conference Room Credits (per month):

68

Print and Copy Credits (per month):

3,480 black and white and 580 color prints

Number of Individual Memberships/Capacity:

29

Parking Fees (if applicable):

Parking Spaces (if applicable):

N/A

Notes:

Notwithstanding anything in this agreement, Section 2(a)(i) shall be removed and
replaced in its entirety with the following:

 





1




 

 

 

 

“Dedicated access to and use of the Office Space at all time (24/7/365), subject
to our access as set forth in this Agreement, provided that no other members
shall have access to your Office Space.”

 

*Service Retainer and Set-Up Fee due on the date hereof.

 





2




Contact Information – For Company

 

Primary Member

 

Primary Member Name:

Princess Bulandi

   

 

 

 

 

 

Phone Number:

818-802-3271

 

 

 

 

 

 

Alternate Phone:

Richard Kang

 

617-313-7331

 

 

 

 

Email:

princess@neurobopharma.com

 

 

 

 

 

Address:

177 Huntington Ave, Suite 1700, Boston, MA 02115

 

 

 

 

If the Primary Member is also the Authorized Signatory, please check
here:  ________

 

If the Primary Member is also the Billing Contact, please check here:  X

 

Authorized Signatory

(if different than Primary Member)

 

Authorized Signatory Name:

Richard Kang

 

 

 

Title:

President & CEO

 

 

 

Phone Number:

617-313-7331

 

 

 

Email:

rkang@neurobopharma.com

 

 

 

Address:

177 Huntington Ave, Suite 1700, Boston, MA 02115

 

 

Billing Contact (if different than Primary Member or Authorized Signatory)

 

Name:

 

 

 

 

Title:

 

 

 

 

Phone Number:

 

 

 

 

Email:

 

 

 





3




 

 

 

Address:

 

 

 

 

 

 

 

 

 

Contact Email – For WeWork:

 

This Agreement, including the Terms and Conditions and Membership Details Form,
will be effective when signed by both parties. In the event of any conflict
between the Terms and Conditions and the Membership Details Form, the Membership
Details Form shall prevail.

 

By signing this Agreement you represent to us that you have the proper authority
to execute this Agreement on behalf of the company listed above and incur the
obligations described in this Agreement on behalf of such company.

 

WeWork Signature

 

WeWork Entity:

200 Berkeley Street Tenant LLC

 

 

 

 

Signature:

/s/ Kyle Backstrom

 

 

 

 

Name (Print):

Kyle Backstrom

 

 

 

 

Title:

Account Manager

 

 

 

 

Date:

January 29, 2020

 

 

Company Signature

 

 

 

Company Name:

NeuroBo Pharmaceuticals, Inc.

 

 

 

 

Signature:

/s/ Richand Kang

 

 

 

 

Name (Print):

Richard Kang

 

 

 

 

Title:

President & CEO

 

 

 

 

Date:

January 29, 2020

 

 

 

Signed By (Select One):

 

______Primary Member

 

______Authorized Signatory

 





4




TERMS & CONDITIONS

1.       THE L INGO

 

“Agreement” means, collectively, these Terms & Conditions (the “Terms and
Conditions”), the attached Membership Details Form cover page(s) (the
“Membership Details Form”), and any other attachments, exhibits, and/or
supplements.

 

“Authorized Signatory” means an individual authorized to legally bind your
company.

 

“Capacity” means the maximum number of Memberships allotted to your Office Space
as set forth in the Membership Details Form.

 

“Commitment Term” means the period of time from the Start Date to the last day
of the period set forth on the Membership Details Form under “Commitment Term”
with respect to each Individual Office Number, and which may be extended upon
mutual agreement of the parties.

 

“Individual Office Number” means each individual office number and/or workspace
location as may be specified in the Membership Details Form. If the symbol “Ø”
is included on the Membership Details Form, we will provide the Individual
Office Number(s) for the agreed upon Capacity prior to the Start Date.

 

“Landlord” means our landlord(s) at the Main Premises.

 

“Lease” means our lease with our Landlord at the Main Premises.

 

“Main Premises” means the Premises in which the Office Space is located, as set
forth in the Membership Details Form.

 

“Member” means each person you authorize to receive the Services (defined below)
(each Member granted a “Membership”).

 

“Member Company” or “you” means the company, entity, or individual entering into
this Agreement as listed in the Membership Details Form.

 

“Office Space” means the actual office or workspace corresponding to the
Individual Office Number(s), taken together.

 

“Premises” means a building or portion of a building in which WeWork offers
offices, workstations, other workspaces, and/or other services to Members.





5




“Primary Member” means the primary in-Premises Member contact for WeWork.

 

“Regular Business Days” are all weekdays, except local bank/government holidays.

 

“Regular Business Hours” are generally from 9:00 a.m. to 6:00 p.m. on Regular
Business Days.

 

“Set-Up Fee” means the fee you will be charged for each individual Membership
included in the Capacity of your Office Space; you are obligated to pay the
Set-Up Fee for each Individual Office that you occupy, including such Set- up
Fees as may be due upon transfer, including upgrade or downgrade (i.e.
transferring to an Office Space with a higher or lower Capacity), of Office
Space.

 

“Start Date” means the date set forth in the Membership Details Form upon which
the Services will begin being provided with respect to each Individual Office
Number.

 

“WeWork,” “we” or “us” means the WeWork entity you are contracting with.

 

“WeWork Member Network” means the WeWork members-only online community accessed
through the internet or our mobile app.

 

2.       THE BENEFIT S  OF MEMBERSHIP

 

a.       Services. Subject to the terms and conditions of this Agreement, and
any other policies we make available to you with prior notice from time to time,
during the Term (defined below), WeWork will use commercially reasonable efforts
to provide you (and your Members, as applicable) the services described below.
These services are referred to in this Agreement as the “Services.”

 

i.      Non-exclusive access to and use of the Office Space.

 

ii.     Regular maintenance of the Office Space.

 

iii.    Furnishings for the Office Space of the quality and in the quantity
typically provided to other member companies with similar office space,
workstations, and/or other workspace, as applicable, in the Premises.

 

iv.    Access to and use of the WeWork Member Network in accordance with the
terms of services available on our website.

 

v.     Access to and use of the shared Internet connection in accordance with
the terms of services available on our website.

 





6




vi.    Use of the printers, copiers and/or scanners available to our members and
member companies, in accordance with the terms described herein.

 

vii.   Use of the conference rooms in your Main Premises and use of conference
rooms in any other WeWork Premises during Regular Business Hours, in each case
subject to availability and your prior reservation of such conference rooms, in
accordance with the terms described herein.

 

viii.  Heat and air-conditioning in the Office Space during Regular Business
Hours.

 

ix.    Electricity for reasonably acceptable office use.

 

x.     Use of kitchens and beverages made available to our members and member
companies.

 

xi.    Acceptance of mail and deliveries on behalf of your business during
Regular Business Hours.

 

xii.   Opportunity to participate in members-only events, beneﬁts and
promotions.

 

Other services may be provided for an additional fee, such as car parking space,
phone service, and IT services, subject to availability at the Main Premises and
any additional terms and expenses applicable to those services.

 

b.      Our Reserved Rights. We are entitled to access your Office Space, with
or without notice, in connection with our provision of the Services, for safety
or emergency purposes or for any other purposes. We may temporarily move
furnishings contained in your Office Space. We reserve the right to alter or
relocate your Office Space, provided that we will not do so in a manner that
substantially decreases the square footage of your assigned Office Space or
related amenities. We may also modify or reduce the list of Services or
furnishings provided for your Office Space at any time. The Services may be
provided by us, an affiliate or a third party.

 

c.      Office Space Not Timely Available. If we are unable to make the Office
Space available by the Start Date we will not be subject to any liability
related to such inability, nor will such inability affect the enforceability of
this Agreement. This Agreement shall remain in full force and effect, provided
that: (i) the failure to provide access to the Office Space does not last longer
than two (2) months and  (ii) at our sole discretion we will either (x) provide
you with alternate office space (which may or may not be within a WeWork
building) with reasonably comparable Capacity during such period and charge your
Membership Fee or (y) not charge you the





7




Membership Fee during the period the Office Space is not available to you.
Following the two (2) month period set forth in (i) above, you shall have the
ability to terminate this Agreement upon seven (7) days’ prior notice to us. If
we do provide you alternate office space as described in clause (x) above,
during the period we provide you with such alternate office space, the
individuals named as Members shall be deemed to be Members and otherwise shall
be fully subject to the terms of this Agreement.

 

Notwithstanding anything in this paragraph to the contrary, if the delay in
providing the Office Space is due to your actions or inactions or due to changes
in or work to the Office Space requested by you, we will not be subject to any
liability related to such delay nor will such delay affect the validity of this
Agreement and we shall have no obligations to provide you with the benefits
described in subsections (x) and (y) of this paragraph and you shall not be
entitled to terminate this Agreement and shall be liable for the payment of the
Membership Fees from the Start Date.

 

d.      Access Prior to Start Date. If we, in our sole discretion, provide you
with access to your Office Space for any period of time prior to your Start Date
(a “Soft Open Period”), during any such Soft Open Period you and your Members
shall be fully subject to the terms of this Agreement, regardless of whether we
choose to charge you the Membership Fee during any such Soft Open Period.

 

3.       YOUR MEMBERS

 

a.      Member List. You are responsible for maintaining the accuracy of your
list of Members on the WeWork Member Network (your “Member List”). Only those
individuals included on the Member List will be deemed to be “Members” and
entitled to receive the Services described in this Agreement. To the extent
permitted by law, all of your Members shall be required to provide valid
government issued identification in order to be issued an activated key card to
access the Premises. If the number of Members or other individuals regularly
using your Office Space exceeds the Capacity, you will be required to pay the
then current additional fee as set forth on our website. In no event will the
number of Members exceed 1.5 times the Capacity, regardless of additional fees
paid; however affiliated members with other active memberships offered by WeWork
such as We Membership, Hot Desk, and/or separate Dedicated Desk Memberships
using desks outside of the Office Space will not count towards this limit. We
reserve the right to further limit the number of Members allowed at any point.

 

Upon the addition of a Member to the Member List,





8




WeWork will create a profile for such Member on the WeWork Member Network. Such
profile will be viewable by us, our employees and agents, and other members. The
created profile will include only the Member’s name and the Member Company; any
additional information, including a photograph, shall be added solely as
determined by you or your Members.

 

b.      Changes to or Removal of Primary Member or Authorized Signatory. An
Authorized Signatory generally has the sole authority to make changes to or
terminate this Agreement. A Primary Member will generally serve as WeWork’s
primary contact regarding matters that involve your Members, the physical Office
Space or the Premises. If no Authorized Signatory other than the Primary Member
is designated by you on the Membership Details Form, the Primary Member will
serve as the Authorized Signatory. We will be entitled to rely on communications
to or from the Authorized Signatory or Primary Member as notice to or from the
applicable Member Company. However, an executive officer of the applicable
Member Company (“Executive Officer”) will have the authority to override the
request of an Authorized Signatory or Primary Member, as applicable, provided
that we receive such a request within 24 hours following such Authorized
Signatory’s or Primary Member’s request. We will be entitled to request
reasonable documentation to conﬁrm that an individual claiming to be an
Executive Officer truly is one and to exercise our discretion in determining
whether a particular position constitutes an “Executive Officer.” An Executive
Officer will also have the authority to remove or replace the individual serving
as the Authorized Signatory and/or Primary Member. Unless we receive
instructions from the Authorized Signatory or Executive Officer, if the
individual designated as the Primary Member ceases to provide services to the
Member Company or ceases using the Office Space regularly, we will use our
reasonable judgment in designating a replacement Primary Member.

 

4.       MEMBERSHIP FEES; PAYMENTS

 

a.      Payments Due Upon Signing. Upon submitting a signed and completed
Agreement, you will be obligated to deliver to us, in the amount(s) set forth on
your Membership Details Form, (i) the Service Retainer and (ii) the Set-Up Fee.

 

b.      Membership Fee. During the Term (defined below) of this Agreement, your
Membership Fee will be due monthly and in advance as of the first (1st) day of
each month. You are obligated to make payment of all Membership Fees owed
throughout the Commitment Term and this obligation is absolute





9




notwithstanding any early termination of the Agreement by you (“Membership Fee
Obligations”). You agree to pay promptly: (i) all sales, use, excise, value
added, and any other taxes which you are required to pay to any other
governmental authority (and, at our request, will provide to us evidence of such
payment) and (ii) all sales, use, excise, value added and any other taxes
attributable to your Membership as shown on your invoice. The Membership Fee set
forth on the Membership Details Form covers the Services for only the number of
Members indicated in the Membership Details Form. Additional Members will result
in additional fees as set forth on our website.

 

On each anniversary of the Start Date (including during any Commitment Term) the
Membership Fee will be subject to an automatic three and a half percent (3.5%)
increase over the then current Membership Fee. Following any Commitment Term, we
reserve the right to further increase or decrease the Membership Fee at our sole
discretion upon thirty (30) days’ prior notice to you in advance of and in
accordance with the Termination Notice Period described below in Section 5(d).

 

c.      Invoices; Financial Information. WeWork will send or otherwise provide
invoices and other billing-related documents, information and notices to the
Primary Member or, if a Billing Contact is indicated on the Membership Details
Form, the Billing Contact.

Change of the Billing Contact will require notice from the Authorized Signatory
in accordance with this Agreement.

 

d.      Credits; Overage Fees. Each month, you will receive a certain number of
credits for conference room use and a certain number of credits for color and
black and white copies and printouts, as speciﬁed on the Membership Details
Form. These allowances may not be rolled over from month to month. If these
allocated amounts are exceeded, you will be responsible for paying fees for such
overages. The current overage fee schedule is listed on our website. All overage
fees are subject to increase from time to time at our sole discretion.

 

e.      Late Fees. If payment for the Membership Fee or any other accrued and
outstanding fee is not made by the tenth (10th) of the month in which such
payment is due, you will be responsible for paying the then- current late
charge. The current late fee schedule is listed on our website. All late fees
are subject to increase from time to time at our sole discretion.

 

f.       Form of Payment. We accept payment of all amounts speciﬁed in this
Agreement solely by the methods we communicate to you during the membership sign
up





10




 

process or from time to time during the Term. You are required to inform us
promptly of any changes to your payment information. Changing your payment
method may result in a change in the amount required under this Agreement to be
held as the Service Retainer.

 

g.      Outstanding Fees. Any outstanding fees will be charged in arrears on a
monthly basis. When we receive funds from you, we will ﬁrst apply funds to any
balances which are in arrears (including any outstanding late fees) and to the
earliest month due ﬁrst. Once past balances are satisﬁed, any remaining portion
of the funds will be applied to current fees due. If any payments remain
outstanding after we provide notice to you, we may, in our sole discretion,
withhold Services or terminate this Agreement in accordance with Section 5.

 

h.      No Refunds. Except as otherwise provided for herein, there are no
refunds of any fees or other amounts paid by you or your Members in connection
with the Services.

 

5.     TERM  AND TERMINATION

 

a.     Term. This Agreement will be effective when signed by both parties
(“Effective Date”); provided that we have no obligations to provide you with the
Services until the later of (i) the date on which payment of your Service
Retainer, Set-Up Fee and first month’s Membership Fee has been received by us or
(ii) the Start Date. Unless otherwise set forth on the Membership Details Form,
following the Commitment Term, this Agreement shall continue on a month-to-
month basis (any term after the Commitment Term, a “Renewal Term”), subject to
the Termination Notice Periods (defined below). The Commitment Term and all
subsequent Renewal Terms shall constitute the “Term.” If no Commitment Term is
indicated on your Membership Details Form, the default Commitment Term shall
commence on the Start Date and end one (1) full calendar month after the Start
Date. This Agreement will continue until terminated in accordance with this
Agreement.

 

b.     Move In / Move Out. If the Start Date is a Regular Business Day, you will
be entitled to move into the Office Space no earlier than 11:00 a.m. on the
Start Date, provided you have complied with the payment obligations described in
Section 5(a). If the Start Date is not a Regular Business Day, you will be
entitled to move into the Office Space no earlier than 11:00 a.m. on the ﬁrst
Regular Business Day after the Start Date. On the last Regular Business Day of
the Termination Effective Month (defined below), you must vacate the Office
Space by no later than 4:00 p.m.





11




c.      Termination Prior to Start Date by You. In addition to any other
remedies we may pursue, terminating this Agreement prior to the Start Date will
result in the immediate forfeiture of the Set-Up Fee and Service Retainer as
well as any amounts expended by WeWork at your request to prepare the Office
Space for your use. You remain obligated to pay such amounts in the event you
have not paid any portion thereof at the time of the termination.

 

d.      Termination by You. You may terminate this Agreement by providing
written notice to us prior to the month in which you intend to terminate this
Agreement (“Termination Effective Month”) in accordance with the notice periods
set forth in the chart below (the “Termination Notice Period(s)”). The
applicable Termination Notice Period shall be determined by the Commitment Term
and Capacity for the relevant Individual Office Number, as depicted in the chart
below, and as displayed on the Membership Details Form. The Termination Notice
Periods shall apply to any termination by you during the Term. After receiving
such notice we will deliver to you the WeWork Exit Form (“Exit Form”), which you
must complete and submit to us. The termination will be effective on the later
of the last Regular Business Day of the Termination Effective Month and the
expiration of the Commitment Term. No termination by you shall be effective
during the Commitment Term (except pursuant to Section 2(c)), and termination by
you during the Commitment Term is a breach of this Agreement. Downgrade of the
Office Space (i.e. transferring to an office space with a lower Capacity) is
also not permitted during the Commitment Term. If you terminate this Agreement
prior to the end of the Commitment Term (or during any relevant Termination
Notice Period), your Membership Fee Obligations shall become immediately due. In
addition to any rights, claims and remedies we choose to pursue in our
discretion, your Service Retainer shall be forfeited immediately as a result of
your breach.  Notice must be provided during Regular Business Hours. The Exit
Form needs to be completely filled out and signed by the Authorized Signatory;
however, please note that the termination of your Agreement on the last Regular
Business Day of the Termination Effective Month will be triggered upon your
provision of written notice of termination to us, regardless of when you
complete and submit the Exit Form. You will not be entitled to pro ration with
respect to the last month's Membership Fee. For instance, if you vacate your
Office Space before the last Regular Business Day of April, you will still owe
us the full Membership Fee for the full month of April.





12




Member Company Termination Notice Periods Required:

 

Commitment
Term

Capacity

 

0 - 24

25 - 74

75 +

1 - 11 months

1 month

2 months

3 months

12 - 23 months

2 months

3 months

6 months

24 + months

3 months

6 months

6 months

 

        Example: If the Capacity for the Office Space is between twenty-five
(25) and seventy-four (74) Members, and the Commitment Term is between one (1)
and eleven (11) months, the applicable Termination Notice Period would be two
(2) months, and to terminate this Agreement effective the last Regular Business
Day of April (provided that the Commitment Term shall have expired by such date)
the last opportunity to provide notice to us would be during Regular Business
Hours on the last Regular Business Day of February.

 

e.      Termination or Suspension by Us. We may withhold Services or immediately
terminate this Agreement: (i) upon breach of this Agreement by you or any
Member; (ii) upon termination, expiration or material loss of our rights in the
Premises; (iii) if any outstanding fees are still due after we provide notice to
you; (iv) if you or any of your Members fail to comply with the terms and
conditions of the WeWork Member Network Terms of Service, our Wireless Network
Terms of Service, or any other policies or instructions provided by us or
applicable to you; or (v) at any other time, when we, in our sole discretion,
see ﬁt to do so. You will remain liable for past due amounts, and we may
exercise our rights to collect due payment, despite termination or expiration of
this Agreement.

 

An individual Member will no longer receive the Services and is no longer
authorized to access the Main Premises or other Premises upon the earlier
of (x) the termination or expiration of this Agreement; (y) your removal of such
Member from the Member 





13




List or (z) our notice to you that such Member violated this Agreement. We may
withhold or terminate Services of individual Members for any of the foregoing
reasons; in such circumstances this Agreement will continue in full force and
effect to the exclusion of the relevant Member.

 

f.       Service Retainer. The Service Retainer will be held as a retainer for
performance of all your obligations under this Agreement, including the
Membership Fee Obligations, and is not intended to be a reserve from which fees
may be paid. In the event you owe us other fees, you may not rely on deducting
them from the Service Retainer, but must pay them separately. We will return the
Service Retainer, or any balance after deducting outstanding fees and other
costs due to us, including any unsatisfied Membership Fee Obligations, to you by
bank transfer or other method that we communicate to you within thirty (30) days
(or earlier if required by applicable law) after the later of (i) the
termination or expiration of this Agreement and (ii) the date on which you
provide to us all account information necessary for us to make such payment.
Return of the Service Retainer is also subject to your complete performance of
all your obligations under this Agreement, including full satisfaction of your
Membership Fee Obligations and any additional obligations applicable following
termination or expiration of this Agreement.

 

g.      Removal of Property Upon Termination. Prior to the termination or
expiration of this Agreement, you will remove all of your, your Members’, and
your or their guests’ property from the Office Space and Premises. After
providing you with reasonable notice, we will be entitled to dispose of any
property remaining in or on the Office Space or Premises after the termination
or expiration of this Agreement and will not have any obligation to store such
property, and you waive any claims or demands regarding such property or our
handling or disposal of such property. You will be responsible for paying any
fees reasonably incurred by us regarding such removal. We shall have no implied
obligations as a bailee or custodian, and you hereby indemnify us and agree to
keep us indemnified in respect of any claims of any third parties in respect of
such property. Following the termination or expiration of this Agreement, we
will not forward or hold mail or other packages delivered to us.

 

6.       HOUSE RULES

 

In addition to any rules, policies and/or procedures that are specific to a
Premises used by you:

 

a.      You acknowledge and agree that:





14




i.      keys, key cards and other such items used to gain physical access to the
Premises, or the Office Space remain our property. You will cause your Members
to safeguard our property and you shall promptly notify us and be liable for
replacement fees should any such property be lost, stolen or destroyed;

 

ii.     you shall promptly notify us of any change to your contact and/or
payment information;

 

iii.    we will provide notice to you of any changes to Services, fees, or other
updates via email. It is your responsibility to read such emails and to ensure
your Members are aware of any changes, regardless of whether we notify such
Members directly;

 

iv.    carts, dollies and other freight items which may be made available may
not be used in the passenger elevator except at our discretion;

 

v.     for security reasons, we may, but have no obligation to, regularly record
certain areas in the Premises via video;

 

vi.    all of your Members are at least 18 years of age;

 

vii.   you shall be solely and fully responsible for ensuring that alcohol is
consumed responsibly by your individual Members and that no alcohol is consumed
by any of your Members or guests who is younger than the legal age for consuming
alcohol in the applicable jurisdiction;

 

viii.  common spaces are to be enjoyed by all our member companies, members and
guests unless otherwise instructed by us, and are for temporary use and not as a
place for continuous, everyday work;

 

ix.    you will provide us with reasonable notice of and complete all required
paperwork prior to hosting any event at the Premises;

 

x.     you will be responsible for any damage to your Office Space other than
normal wear and tear;

 

xi.    you will be responsible for replacement fees for any item(s) provided to
you by the WeWork community team for temporary use should any such property be
lost, stolen or destroyed;

 

xii.   we are not liable for any mail or packages received without a WeWork
employee’s signature indicating acceptance;

 

xiii.  you may not make any structural or nonstructural alterations or
installations 





15




(including, but not limited to, wall attachments, furniture, IT equipment,
and/or glass paneling) in the Office Space or elsewhere in the Premises without
prior approval by us. In the event that any alterations or installations are
made, you shall be responsible for the full cost and expense of the alteration
or installation and, prior to the termination of this Agreement, the removal of
such items and the restoration necessitated by any such alterations, and we
shall deduct any such costs not otherwise paid by you from the Service Retainer.
In no event are you permitted to perform any of these actions. Only a member of
our facilities staff is entitled to perform an alteration, installation, removal
or restoration. Reach out to a member of your community team for more
information;

 

xiv.  you and your Members’ computers, tablets, mobile devices and other
electronic equipment must be (a) kept up-to-date with the latest software
updates provided by the software vendor and (b) kept clean of any malware,
viruses, spyware, worms, Trojans, or anything that is designed to perform
malicious, hostile and/or intrusive operations.  We reserve the right to remove
any device from our networks that poses a threat to our networks or users until
the threat is remediated; and

 

xv.  you consent to our non-exclusive, non- transferable use of your Member
Company name and/or logo in connection with identifying you as a Member Company
of WeWork, alongside those of other member companies, on a public-facing
“Membership” display on our website, as well as in video and other marketing
materials. You warrant that your logo does not infringe upon the rights of any
third party and that you have full authority to provide this consent. You may
terminate this consent at any time upon thirty (30) days’ prior notice.

 

b.     No Member will:

 

i.      perform any activity or cause or permit anything that is reasonably
likely to be disruptive or dangerous to us or any other member companies, or our
or their employees, guests or property, including without limitation the Office
Space or the Premises;

 

ii.     use the Services, the Premises or the Office Space to conduct or pursue
any illegal or offensive activities or comport themselves to the community in a
similar manner; all Members shall act in a respectful manner towards other
member companies and our and their employees and guests;





16




iii.    misrepresent himself or herself to the WeWork community, either in
person or on the WeWork Member Network;

 

iv.    take, copy or use any information or intellectual property belonging to
other member companies or their members or guests, including without limitation
any confidential or proprietary information, personal names, likenesses, voices,
business names, trademarks, service marks, logos, trade dress, other identifiers
or other intellectual property, or modified or altered versions of the same, and
this provision will survive termination of this Agreement;

 

v.     take, copy or use for any purpose (a) the name "We", “WeWork” or any of
our other business names, trademarks, service marks, logos, designs, copyrights,
patents, trade secrets, trade dress, marketing material, other identifiers or
other intellectual property ("Intellectual Property"); (b) any derivations,
modifications or similar versions of the same; or (c) any photographs or
illustrations of any portion of a Premises, for any purpose, including
competitive purposes, without our prior consent, provided that during the term
of this Agreement you will be able to use “WeWork” in plain text to accurately
identify an address or office location. You acknowledge that WeWork owns all
right, title and interest in and to its Intellectual Property. You may not file
for ownership rights of any of our Intellectual Property with any governmental
authority or use our Intellectual Property in any advertising, including domain
names, social media handles, or any form of media invented in the future. You
may not, directly or indirectly, interfere with or object to, in any manner, our
ownership rights or the use of our Intellectual Property or engage in any
conduct that is likely to cause confusion between WeWork and yourself, without
our prior consent, and this provision will survive termination of this
Agreement;

 

vi.    film within any Premises, including within the Office Space, without
completing all required paperwork and receiving express written consent from
WeWork;

 

vii.   use the Office Space in a retail, medical, or other capacity involving
frequent visits by members of the public, as a residential or living space, or
for any exclusively non-business purpose;

 

viii.  sell, manufacture or distribute any controlled substance, including
alcoholic beverages, from the Office Space, or obtain a license for such sale,
manufacture, importation, or distribution using the Office Space or the address
of the Main Premises;





17




 

ix.    use our mail and deliveries services for fraudulent or unlawful purposes,
and we shall not be liable for any such use;

 

x.     store significant amounts of currency or other valuable goods or
commodities in the Office Space that are not commonly kept in commercial
offices; in the event that you do so, we will not be liable for any such loss;

 

xi.    make any copies of any keys, keycards or other means of entry to the
Office Space or the Premises or lend, share or transfer any keys or keycards to
any third party, unless authorized by us in advance;

 

xii.   install any locks to access the Office Space or anywhere within the
Premises, unless authorized by us in advance;

 

xiii.  allow any guest(s) to enter the building without registering such
guest(s) and performing any additional required steps according to our policies;

 

xiv.  operate any equipment within the Premises that has a higher heat output or
electrical consumption than in a typical personal office environment, or places
excessive strain on our electrical, IT, HVAC or structural systems, with such
determination to be made in our sole discretion, without our prior approval; or

 

xv.   bring any weapons of any kind, or any other offensive, dangerous,
hazardous, inflammable or explosive materials into the Office Space or the
Premises.

 

You are responsible for ensuring your Members comply with all House Rules and
with all rules, policies and/or procedures that are specific to a Premises used
by you, and agree that in the event of any penalty or fine resulting from the
breach of any such rules, policies and/or procedures, you will be responsible
for paying such penalty or fine.

 

7.      ADDITIONAL AGREEMENT S

 

a.      Information Technology. In order to utilize all the functionalities
offered by us, it may be necessary to install software onto a Member’s computer,
tablet, mobile device or other electronic equipment. In addition, a Member may
request that we troubleshoot problems a Member may have with respect to
printing, accessing the network connection





18




 

or other issues. If we provide such services, we will not be responsible for any
damage to your equipment.

 

b.      Network Connection. WeWork provides shared Internet access to Members
via a wireless or wired network connection. For those Members wishing to
implement a private wired network, WeWork may allow you to install a firewall
device for your exclusive access and use, subject to WeWork IT approval, and you
will be responsible for removal of the same. Prior to any such installation or
removal, you shall coordinate with the WeWork IT team to discuss the actual
setup, appropriate time, manner and means for such installation or removal and
any additional fees that may result from the request. To the extent that we
incur any costs in connection with such installation or removal, which are not
otherwise paid by you, we shall deduct such costs from the Service Retainer. You
shall also be responsible for any monthly fees incurred relating to your
private, secured wired network.

 

c.      Waiver of Claims. To the extent permitted by law, you, on your own
behalf and on behalf of your Members, employees, agents, guests and invitees,
waive any and all claims and rights against us and our affiliates, parents, and
successors and each of our and their employees, assignees, officers, agents and
directors (collectively, the “WeWork Parties”) and our landlords at the Premises
resulting from injury or damage to, or destruction, theft, or loss of, any
property, person or pet, except to the extent caused by the gross negligence,
willful misconduct or fraud of the WeWork Parties.

 

d.      Limitation of Liability. To the extent permitted by law, the aggregate
monetary liability of any of the WeWork Parties to you or your Members,
employees, agents, guests or invitees for any reason and for all causes of
action, will not exceed the total Membership Fees paid by you to us under this
Agreement in the twelve (12) months prior to the claim arising. None of the
WeWork Parties will be liable under any cause of action, for any indirect,
special, incidental, consequential, reliance or punitive damages, or any loss of
profits or business interruption. You acknowledge and agree that you may not
commence any action or proceeding against any of the WeWork Parties, whether in
contract, tort, or otherwise, unless the action, suit, or proceeding is
commenced within one (1) year of the cause of action’s accrual. Notwithstanding
anything contained in this Agreement to the contrary, you acknowledge and agree
that you shall not commence any action or proceeding against any of the WeWork
Parties other than the WeWork Party you are directly contracting with hereunder
and the assets of such entity for any 





19




amounts due or for the performance of any obligations in connection with this
Agreement.

 

e.      Indemnification. You will indemnify the WeWork Parties from and against
any and all claims, including third party claims, liabilities, and expenses
including reasonable attorneys’ fees, resulting from any breach or alleged
breach of this Agreement by you or your Members or your or their guests,
invitees or pets or any of your or their actions or omissions, except to the
extent a claim results from the gross negligence, willful misconduct or fraud of
the WeWork Parties. You are responsible for the actions of and all damages
caused by all persons and pets that you, your Members or your or their guests
invite to enter any of the Premises, including but not limited to any vendors
hired by you that enter the Premises. You shall not make any settlement that
requires a materially adverse act or admission by us or imposes any obligation
upon any of the WeWork Parties unless you have first obtained our or the
relevant WeWork Party’s written consent. None of the WeWork Parties shall be
liable for any obligations arising out of a settlement made without its prior
written consent.

 

f.       Insurance. You are responsible for maintaining, at your own expense and
at all times during the Term, personal property insurance and commercial general
liability insurance covering you and your Members for property loss and damage,
injury to your Members and your Members’ guests or pets and prevention of or
denial of use of or access to, all or part of the Premises, in form and amount
appropriate to your business. In addition you are responsible for maintaining,
at your own expense and at all times during the Term, workers’ compensation
insurance providing statutory benefits in accordance with the law and employer’s
liability in an amount appropriate to your business. You will ensure that WeWork
and the Landlord shall each be named as additional insureds on your commercial
general liability policy and that all insurance policies shall include a clause
stating that the insurer waives all rights of recovery, under subrogation or
otherwise, you may have against WeWork and the Landlord. You shall provide proof
of insurance upon our request.

 

g.      Pets. If the Office Space is in Premises designated by us to be one in
which pets are permitted, and if any Member plans on regularly bringing a pet
into the Office Space or otherwise into the Premises, we may require this Member
to produce proof of vaccination for such pet and evidence of compliance with
applicable local regulations. If any of your Members brings a pet into the
Premises, you will be responsible for any injury or damage caused by this pet to
other members or guests or other occupants of the Premises or to the property of
(i) WeWork or any

 





20




employees, members or guests or (ii) the owner(s) or other occupants of the
Premises. None of the WeWork Parties will be responsible for any injury to such
pets. We reserve the right to restrict any Member’s right to bring a pet into
the Premises in our sole discretion.

 

h.      Other Members. We do not control and are not responsible for the actions
of other Member Companies, Members, or any other third parties. If a dispute
arises between Member Companies, members or their invitees or guests, we shall
have no responsibility or obligation to participate, mediate or indemnify any
party.

 

i.       Third Party Services. Services do not include, and we are not involved
in or liable for, the provision of products or services by third parties (“Third
Party Services”) that you may elect to purchase in connection with your
Membership, including via the WeWork Services Store, even if they appear on your
WeWork invoice. Third Party Services are provided solely by the applicable third
party (“Third Party Service Providers”) and pursuant to separate arrangements
between you and the applicable Third Party Service Providers. These Third Party
Service Providers’ terms and conditions will control with respect to the
relevant Third Party Services. By adding a Member to the Member List, you are
thereby authorizing that Member to access and use the WeWork Services Store in
accordance with the terms of service available on our website.

 

j.       Privacy. We collect, process, transfer and secure personal data about
you and your Members pursuant to the terms of our Privacy Policy, which can be
found on our website (www.wework.com/legal/privacy), and in accordance with all
applicable data protection laws. Note that you are not obligated to provide us
with personal information and any information collected by us will be provided
by you at your own will and with your explicit consent granted herein by
execution of this Agreement. You hereby (i) undertake, where necessary, to
obtain consent from such Member to the collection, processing, transferring and
securing of data described herein and (ii) confirm that you in fact collect and
process such Member’s personal data in accordance with applicable law.

 

8.      ARBITRATION AND CLASS ACTION WAIVER

 

a.      Governing Law. This Agreement and the transactions contemplated hereby
shall be governed by and construed under the law of the State of New
York, U.S.A. and the United States without regard to conflicts of laws
provisions thereof and without 





21




regard to the United Nations Convention on Contracts for the International Sale
of Goods.

 

b.      Venue. Except that either party may seek equitable or similar relief
from any court of competent jurisdiction, any dispute, controversy or claim
arising out of or in relation to this Agreement, or at law, or the breach,
termination or invalidity of this Agreement, that cannot be settled amicably by
agreement of the parties to this Agreement shall be finally settled in
accordance with the arbitration rules of JAMS then in force, by one or more
arbitrators appointed in accordance with said rules. The place of arbitration
shall be New York, New York, U.S.A.

 

c.       Proceedings; Judgment. The proceedings shall be confidential and in
English. The award rendered shall be final and binding on both
parties.  Judgment on the award may be entered in any court of competent
jurisdiction. In any action, suit or proceeding to enforce rights under this
Agreement, the prevailing party shall be entitled to recover, in addition to any
other relief awarded, the prevailing party’s reasonable attorneys’ fees and
other fees, costs and expenses of every kind in connection with the action, suit
or proceeding, any appeal or petition for review, the collection of any award or
the enforcement of any order, as determined by the arbitrator(s) or court, as
applicable. This Agreement shall be interpreted and construed in the English
language, which is the language of the official text of this Agreement.

 

d.      Class Action Waiver. Any proceeding to resolve or litigate any dispute
in any forum will be conducted solely on an individual basis. Neither you nor we
will seek to have any dispute heard as a class action or in any other proceeding
in which either party acts or proposes to act in a representative capacity. No
proceeding will be combined with another without the prior written consent of
all parties to all affected proceedings. You also agree not to participate in
claims brought in a private attorney general or representative capacity, or any
consolidated claims involving another person's account, if we are a party to the
proceeding. YOU ARE GIVING UP YOUR RIGHT TO PARTICIPATE AS A CLASS
REPRESENTATIVE OR CLASS MEMBER ON ANY CLASS CLAIM YOU MAY HAVE AGAINST US
INCLUDING ANY RIGHT TO CLASS ARBITRATION OR ANY CONSOLIDATION OF INDIVIDUAL
ARBITRATIONS.

 

9.      MISCELLANEOUS

 

a.      Nature of the Agreement; Relationship of the Parties. The whole of the
Premises and Office Space remains in our possession and control. Your agreement
with us is a contract for the provision of services and we are giving you the
right to share with





22




us the use of the Office Space so that we can provide the Services to you.
Notwithstanding anything in this Agreement to the contrary, you and we agree
that our relationship is not that of landlord-tenant or lessor-lessee and this
Agreement in no way shall be construed as to grant you or any Member any title,
easement, lien, possession or related rights in our business, the Premises, the
Office Space or anything contained in or on the Premises or Office Space. This
Agreement creates no tenancy interest, leasehold estate, or other real property
interest. The parties hereto shall each be independent contractors in the
performance of their obligations under this Agreement, and this Agreement shall
not be deemed to create a ﬁduciary or agency relationship, or partnership or
joint venture, for any purpose. You acknowledge and agree that you are entering
into this Agreement for the purposes of and in the course of your trade,
business and/or profession, and not as a consumer. Neither party will in any way
misrepresent our relationship.

 

b.      Updates to the Agreement. Changes to membership and overage fees, will
be governed by Section 4(b) and 4(d) of this Agreement, respectively. We may
from time to time update this Agreement and will provide notice to you of these
updates. You will be deemed to have accepted the new terms of the Agreement
following the completion of two (2) full calendar months after the date of
notice of the update(s). Continued use of the Office Space or Services beyond
this time will constitute acceptance of the new terms.

 

c.      Waiver. Neither party shall be deemed by any act or omission to have
waived any of its rights or remedies hereunder unless such waiver is in writing
and signed by the waiving party.

 

d.      Subordination. This Agreement is subject and subordinate to our Lease
and to any supplemental documentation and to any other agreements to which our
Lease is subject or subordinate. However, the foregoing does not imply any
sublease or other similar relationship involving an interest in real property.

 

e.      Extraordinary Events. WeWork will not be liable for, and will not be
considered in default or breach of this Agreement on account of, any delay or
failure to perform as required by this Agreement as a result of any causes or
conditions that are beyond WeWork’s reasonable control, including without
limitation (i) any delays or changes in construction of, or WeWork’s ability to
procure any space in, any Premises, and (ii) any delays or failure to perform
caused by conditions under the control of our landlord at the applicable
Premises.





23




 

f.       Severable Provisions. Each provision of this Agreement shall be
considered severable. To the extent that any provision of this Agreement is
prohibited or otherwise limited, this Agreement shall be considered amended to
the smallest degree possible in order to make the Agreement effective under
applicable law.

 

g.      Survival. Sections 1, 2(b), 4 (to the extent any payments remain
outstanding), 5(d), 5(f), 5(g), 6(b), 7(a) through 7(f), 7(h), 8, and 9 and all
other provisions of this Agreement reasonably expected to survive the
termination or expiration of this Agreement will do so.

 

h.      Notices. Any and all notices under this Agreement will be given via
email, and will be effective on the first business day after being sent. All
notices will be sent via email to the email addresses specified on the
Membership Details Form, except as otherwise provided in this Agreement. WeWork
may send notices to either (or both) the Primary Member or the Authorized
Signatory, as WeWork determines in its reasonable discretion. Notices related to
the physical Office Space, Premises, Members, other Member Companies or other
issues in the Premises should be sent by the Primary Member. Notices related to
this Agreement or the business relationship between you and WeWork should be
sent by your Authorized Signatory. In the event that we receive multiple notices
from different individuals within your company containing inconsistent
instructions, the Authorized Signatory’s notice will control unless we decide
otherwise in our reasonable discretion.

 

i.       Headings; Interpretation. The headings in this Agreement are for
convenience only and are not to be used to interpret or construe any provision
of this Agreement. Any use of “including,” “for example” or “such as” in this
Agreement shall be read as being followed by “without limitation” where
appropriate. References to any times of day in this Agreement refer to the time
of day in the Office Space’s time zone.

 

j.       No Assignment. Except in connection with a merger, acquisition,
corporate reorganization, or sale of all or substantially all of the shares or
assets of you or your parent corporation, you may not transfer or otherwise
assign any of your rights or obligations under this Agreement (including by
operation of law) without our prior consent. We may assign this Agreement
without your consent.

 

k.      Sanctions. You hereby represent and warrant that (i) during the term of
this Agreement you and your Members will comply with all applicable U.S. and
non-U.S. economic sanctions and export control laws and





24




regulations, including but not limited to the economic sanctions regulations
implemented under statutory authority and/or Executive Orders and administered
by the U.S. Treasury Department's Office of Foreign Assets Control (“OFAC”) (31
C.F.R. Part 500 et seq.), the U.S. Commerce Department’s Export Administration
Regulations (15 C.F.R. Part 730 et seq.), the economic sanctions rules and
regulations of the European Council, United Kingdom, and EU Member States, and
EU's Dual-use Regulation 428/2009 (collectively, “Trade Control Laws”); (ii)
neither you nor any of your Members, subsidiaries or affiliates, nor directors
or officers is (a) a citizen or resident of, an entity organized under the laws
of, or otherwise located in, a country subject to comprehensive territorial
sanctions maintained by OFAC (hereinafter referred to as “Sanctioned
Countries”), (b) identified on U.S. Government restricted party lists including
the Specially Designated Nationals List and Foreign Sanctions Evaders List
administered by OFAC; the Denied Parties List, Unverified List or Entity List
maintained by the U.S. Commerce Department Bureau of Industry and Security; or
the List of Statutorily Debarred Parties maintained by the U.S. State Department
Directorate of Defense Trade Controls, (c) a listed person or entity on the
Consolidated List of persons and entities subject to asset-freezing measures or
other sanctions maintained by the European Union, and by the Member States of
the European Union, or (d) a person or entity subject to asset-freezing measures
or other sanctions maintained by the United Kingdom's HM Treasury (collectively
referred to herein as "Restricted Parties"); (iii) neither you nor any of your
Members, subsidiaries and/or affiliates are 50% or more owned, individually or
in the aggregate, directly or indirectly by one or more Restricted Parties or
otherwise controlled by Restricted Parties; (iv) less than 10% of your total
annual revenues are, and will continue to be for the duration of the Agreement,
generated from activities involving, directly or indirectly, one or more of the
Sanctioned Countries; and (v) neither you nor any of your Members will, at any
time during the Term, engage in any activity under this Agreement, including the
use of Services provided by WeWork in connection with this Agreement, that
violates applicable Trade Control Laws or causes WeWork to be in violation of
Trade Control Laws.

 

l.       Anti-Money Laundering. You hereby represent and warrant that at all
times you and your Members have conducted and will conduct your operations in
accordance with all laws that prohibit commercial or public bribery and money
laundering (the “Anti- Money Laundering Laws”), and that all funds which you
will use to comply with your payments obligations under this Agreement will be
derived from 





25




legal sources, pursuant to the provisions of Anti- Money Laundering Laws. You
will provide us with all information and documents that we from time to time may
request in order to comply with all Anti- Money Laundering Laws.

 

m.     Anti-Corruption Laws. Neither you nor any of your Members, your
directors, officers, employees, agents, subcontractors, representatives or
anyone acting on your behalf, (i) has, directly or indirectly, offered, paid,
given, promised, or authorized the payment of any money, gift or anything of
value to: (A) any Government Official or any commercial party, (B) any person
while knowing or having reason to know that all or a portion of such money, gift
or thing of value will be offered, paid or given, directly or indirectly, to any
Government Official or any commercial party, or (C) any employee or
representative of WeWork for the purpose of (1) influencing an act or decision
of the Government Official or commercial party in his or her official capacity,
(2) inducing the Government Official or commercial party to do or omit to do any
act in violation of the lawful duty of such official, (3) securing an improper
advantage or (4) securing the execution of this Agreement, (ii) will authorize
or make any payments or gifts or any offers or promises of payments or gifts of
any kind, directly or indirectly, in connection with this Agreement, the
Services or the Office Space. For purposes this section, “Government Official”
means any officer, employee or person acting in an official capacity for any
government agency or instrumentality, including state-owned or controlled
companies, and public international organizations, as well as a political party
or official thereof or candidate for political office.

 

n.      Compliance with Laws. You hereby represent and warrant that at all times
you and your Members have conducted and will conduct your operations ethically
and in accordance with all applicable laws.

 

o.      Brokers. Except as may be provided for through the WeWork broker
referral program, you hereby represent and warrant that you have not used a
broker or realtor in connection with the membership transaction covered by this
Agreement. If you seek to terminate this Agreement or cease to pay your monthly
Membership Fee except as otherwise explicitly permitted herein (each, an “Early
Exit”), within fifteen (15) days of doing so, you shall reimburse WeWork for any
fees previously paid by WeWork to a broker or realtor corresponding to the
period following such Early Exit. You hereby indemnify and hold us harmless
against any claims arising from the breach of any warranty or representation of
this paragraph.

 





26




p.      Counterparts and Electronic Signature. This Agreement may be executed in
any number of counterparts by either handwritten or electronic signature, each
of which when executed shall constitute a duplicate original, but all the
counterparts shall together constitute the one agreement, and each of which
counterparts may be delivered by emailing the other party to this Agreement
signed scanned document or electronically signed portable document format (pdf)
version of the contract (as applicable). Each party agrees to the execution of
this Agreement in this manner, and the parties acknowledge that execution in
this manner creates a binding contract between the parties on the Effective
Date.

 

q.      Entire Agreement. This Agreement constitutes the entire agreement
between the parties relating to the subject matter hereof and shall not be
changed in any manner except by a writing executed by both parties or as
otherwise permitted herein. All prior agreements and understandings between the
parties regarding the matters described herein have merged into this Agreement.

 

27

